Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2008/0173380 A1) in view of Burche et al (4,353, 402) and further in view of Colby (US 2015/0083306 A1). 
Regarding claim 1, Ohara depicts a pneumatic tire comprising a shoulder portion that constitutes an outer portion of a ground contact surface in a tire width direction, wherein a groove portion connected to the ground contact surface in a tire circumferential direction is formed in the shoulder portion, the groove portion includes a deep groove portion (3) and a 
However, Ohara is silent to the groove depth of the shallow groove portion cyclically increases and decreases in the tire circumferential direction. Nonetheless, analogous groove art, Burche, discloses a fine groove that extends in the tire circumferential direction which cyclically increases and decreases (the tie bars in figure 8 represent the fine groove). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Ohara to include the shallow groove to extend in the tire circumferential direction and cyclically increase and decrease in order to provide a pneumatic tire to prevent tearing of the tread during road use (column 2, lines 1-5). 
Applicant has added the claim limitation a shape of the shallow groove portion in a cross section along the tire circumferential direction is a sine curve shape. One ordinary skill in the art would recognize substituting figure 5 rectangular curves for sine curves is a simple substitution of one known element for another to obtain predictable results. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
 Furthermore, groove art, Colby strengthening members forming protrusions into the groove bottoms which can have various cross sections including rectangular or sinusoidal discloses each groove bottom has a sine wave-shaped groove bottom or rectangular in figures 3, 6, 8 and 12). It would have been obvious for one ordinary skill in the art before the effective 
Regarding claims 2-3, Ohara’s figure 5 depicts the first shallow groove portion and the second shallow groove portion disposed side by side in the tire width direction having identical shapes. Additionally, Burche et al depicts the tie bars out of phase with the neighboring groove in figure 8. The combination of Ohara and Burche read on applicant’s claim 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Ohara to include the shallow groove to extend in the tire circumferential direction and cyclically increase and decrease in order to provide a pneumatic tire to prevent tearing of the tread during road use (column 2, lines 1-5).
Regarding claims 3-9, Colby discloses the groove depth between the minimum and maximum depths is at least 1mm, 2, mm or 5 mm [0057]. Therefore, the shallow groove is 10%-50% of the deep groove which overlaps with Applicant’s claimed range.  MPEP 2144.05 states overlapping ranges are a prima facie evidence 
As for claims 11-15, Ohara discloses the shallow fine groove (6) is 5.0 -12.0 mm [0028]. Therefore, the difference between the maximum and minimum value of the groove depth is 2.3x and would fall into applicant’s claimed range and this would fall into one cycle. 
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ohara and Burche fail to teach overlapping ranges of the shallow groove portion having a groove depth which increase and decreases by a length of 1/3 or smaller than the depth of the groove portion, the argument is considered moot in light of the newly cited art Colby which teaches a min and max of the groove depths. Colby discloses the groove depth between the minimum and maximum depths is at least 1mm, 2, mm or 5 mm [0057]. Therefore, the shallow groove is 10%-50% of the deep groove which overlaps with Applicant’s claimed range.  MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness.
Additionally, in light of the new art, Colby, one ordinary skill in the art would recognize the commonality of incorporating a shallow grove portion cyclically increasing and decreasing in the tire circumferential direction with a shape in a cross section along the tire circumferential direction is a sine curve shape. Colby discloses both rectangular and sinusoidal groove depths (figures 3,6,8 and 12).  Furthermore, without the evidence from Colby, one ordinary skill in the art would recognize substituting figure 5 rectangular curves in Burche for sinosuidal curves is a simple substitution of one known element for another to obtain predictable results. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749